DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 10-12, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gokharu (U. S. Publication 2016/0262764).
Regarding Claims 1 and 11, Gokoharu discloses (see Paragraphs 39, 42, 48, Figures 1, 3, and 5A-5E) a handle assembly (100; see Paragraph 42 and Figure 3) of a surgical instrument (10), comprising: a housing (102); a trigger (104; see Paragraph 42) pivotably coupled to the housing and movable relative thereto between a first position (position in which the drive assembly is in Figure 5B [134 allows 144 to be free]), a second position (position in which the drive assembly is in Figure 5A/5E [144 is compressed]), and a third position (position in which the drive assembly is in Figure 5D [spring is near max compression from the movable handle, 134 is about to compress 144]), wherein the first position is disposed between the second and third positions (Figure 5B movable handle position is between that of 5A/5E and 5D); a drive bar (146) disposed within the housing and operably coupled (via 124) to the trigger such that Claim 11 only, Gokoharu further discloses an elongated assembly (200; see Paragraph 39 and Figure 1) extending distally from the housing and supporting an end effector (300) towards a distal end thereof.
Regarding Claims 2 and 12, Gokoharu further discloses (see Paragraph 54, Figures 5A-5E) wherein movement of the trigger (104) in the first direction (see Paragraph 54 and Figures 5C to 5A; at this position the trigger maintains pressure on 132, but once pressure is removed 132 is released and 132b engages 142a/144 to compress) from the first position (position in which the drive assembly is in Figure 5C) towards the second position (position in which the drive assembly is in Figure 5A and 
Regarding Claims 4 and 14, Gokoharu further discloses (see Paragraph 51, 56, and Figures 5A-5E) further comprising at least one linkage (124; see Paragraph 51; Figures 5A-5E) operably coupling the trigger (104) and the drive bar (146) such that pivoting of the trigger translates the drive bar (see Paragraph 56).
Regarding Claim 5, Gokoharu further discloses (see Paragraph 47 and Figure 3) the bilateral spring is coupled between at least two of the housing (See Figure 3), the trigger, the drive bar, or the at least one linkage (142a).
Regarding Claims 10 and 19, Gokoharu further discloses (see Paragraph 42 and Figure 3) the housing (102) includes a body portion (portion which the linkage, 122, 124, and above in Figure 3) and a fixed handle portion (where 104a resides), the trigger pivotable away from the fixed handle portion from the first position to the second position and pivotable towards the fixed handle portion from the first position to the third position (see Paragraph 42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gokharu (U. S. Publication 2016/0262764) in view of Leimbach et al. (U. S. Publication 2017/0086823) hereinafter Leimbach.
Regarding Claim 8, Gokharu discloses the invention of Claim 1 as stated above. 
However, Gokharu does not disclose a latch mechanism operably coupled to the housing and configured to releasably engage an elongated assembly inserted into the housing.
Leimbach teaches (see abstract) a surgical instrument with a shaft assembly, handle assembly and latch system with the latch mechanism operably coupled to the housing and configured to releasably engage an elongated assembly inserted into the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Gokhaur’s device with a latch mechanism as taught by Leimbach in order to releasbly engage or uncouple a shaft and handle assembly.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gokharu (U. S. Publication 2016/0262764) in view of Whitfield et al. (U. S. Publication 2015/0190138) hereinafter Whitfield.
Regarding Claim 9 and 18, Gokharu discloses the invention of Claim 1 as stated above. 
However, Gokharu does not disclose a rotation knob assembly rotatably supported at a distal portion of the housing.
Whitfield teaches (see Paragraph 006) a surgical instrument with a shaft assembly, handle assembly and jaw assembly with a rotation knob assembly rotatably supported at a distal portion of the housing (see Paragraph 117 and Figure 1) in the same field of endeavor for the purpose of allowing 360 degree rotation of the elongated member (see Paragraph 117).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Gokhaur’s device with a rotation knob as taught by Whitefield in order to rotate the elongated member 360 degrees.
Allowable Subject Matter
Claims 3, 6, 7, 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a handle assembly having all the claimed features of the handle assembly/surgical instrument of Claims 1 and 11, in particular: Claims 3 and 13 extends the bilateral spring to compress the compression spring to establish the second bias; Claims 6, 7, 15, and 16 the bilateral spring includes first and second arms each disposed in oppositely-facing directions relative to one another and overlapping one another, wherein the compression spring is disposed about overlapping portions of the first and second arms; and Claim 20 engagement of the elongated assembly with the housing urges the trigger from the first position to the second position against the first bias of the bilateral spring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simon et al. (U. S. Patent 5,049,152) teaches a surgical instrument with a handle, housing, elongated assembly extending distally from the housing supporting an end effector with a movable handle and bilateral spring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T HICKS/Examiner, Art Unit 3771